Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Applicants Arguments/Amendments
	 Applicants argue that Kearney is concerned with lung cancer detection and not detection of EMT.  Applicants are claiming a kit (composition claim) and not a method of detecting an epithelial to mesenchymal transition.  As long as the kit is still capable of detecting epithelial to mesenchymal transition, the Kearney reference is valid even though the main purpose of Kearney is to detect lung cancer.  Furthermore, lung cancer can be associated with epithelial to mesenchymal transition.  The composition claim involves reagents and not specific sample types and/or the dialysis patients themselves.
	Applicants further argue, “Kearney contains a table with "candidate proteins" (cf. Table 6 and par. [0095] thereof), 1.e., proteins with unclear relevance in the context of a method for the detection of lung cancer, which with method Kearney is concerned. Moreover, as noted of record, Kearney teaches that many of the proteins listed in Table 6 could not be measured reproducibly in blood and that it was yet to be established which of said proteins would be indicative of lung cancer (cf. par. [0096] of Kearney). Kearney thus provides no motivation for the skilled artisan to "pick and choose" from among the extensive list of candidate proteins found in Kearney Table 6 the marker proteins of the rejected claims.
	The claims use the transitional term comprising which allows for additional markers besides the ones specifically claimed.  An infinite number of markers could potentially be included based on the presence of the transitional term comprising.  Indeed, all of Table VI could be included which would negate the issue about the “picking and choosing.”  Furthermore, paragraph 95 of Kearney stated that 371 candidate proteins out of the original 388 proteins were assayed.  The proteins that were assayed are included in Table 6.  Therefore, Table 6 represents valid reagents that target specific and valid markers.
	Applicants further argue that only a portion of the proteins listed in Table 6 are useful markers for the detection of lung cancer.  Kearney is still using all the protein markers present; there intended use is irrelevant.  The claims are just drawn to a composition/kit of agents that detect markers; the claims are not requiring the markers to detect anything specifically because the claims are not method of use claims.
	Applicants argue that “Kearney thus fails to teach or suggest a kit comprising the marker combinations recited in the rejected claims for any purpose, let alone for the purpose of detecting EMT.”  Kearney does not have to teach the proposed use, it just 
	Applicants further argue, “[0097] In an embodiment of the invention, a panel of 15 proteins effectively distinguished between samples derived from patients with benign and malignant nodules less than 2 cm diameter.  Thus, it is clear that only a subset of the proteins listed in Table 6 are useful markers for the detection of lung cancer, according to Kearney. Further guidance on which proteins may be used as markers is provided in paras. [0110] et seq. of Kearney; which disclosure would not have led the skilled person to the presently claimed combination of markers in a kit, but would in fact have led the skilled artisan away from the presently claimed combination of markers, since markers other than the markers required in the pending claims are disclosed to be part of a "panel."
	Table 6 does indeed describe a list of proteins, however, paragraph 95 which describes Table 6 states that “The technology liquid chromatography selected reaction monitoring mass spectrometry (LC-SRM-MS) was used to assay the expression levels of a cohort of 371 proteins (Table 6) in the blood to identify differences for individual proteins which may correlate with the absence or presence of a disease.”  The LC-SRM-MS uses agents to detect markers/the 371 proteins listed.   Whether the markers indicate anything about a certain disease or condition is irrelevant.
	Applicants further argue that not all of the 388/371 proteins present indicate the presence of cancer/epithelial to mesenchymal transition.  The claims do not require that all the markers present indicate epithelial to mesenchymal transition.  Indeed, many 
	Applicants appear to argue that the Xiao reference states, “further investigation is needed to identify and characterize the role of EMT in progression of lung cancer.”  Xiao is not saying that there is no relationship between EMT and lung cancer.  Xiao acknowledges that there is a relationship between EMT and lung cancer; however, the relationship needs to be better understood and studied.  
	Kearney does indeed use mass spectrometry. There are other methods of detection that can be used to detect protein markers.  Lim teaches an alternate method of detection that can be used.  Lim’s antibody detection/antibody chip is also capable of detecting proteins; Paragraph 282 of Lim teaches an alternative method of protein identification.  The chip can still be used to successfully identify the proteins present.  The identification (mass spectrometry) does not have to be combined with the chip/panel of Lim.  An artisan would have been motivated to have used the antibody detection/antibody chip in place of the detection method taught in Kearney since it is capable of detecting proteins.  Although Lim focuses on proteins from mesenchymal stem cells; it still teaches the identification of proteins in general using its identification systems.  Lim is not required to teach the identification of the exact same proteins as claimed in Kearney.  It is enough for Lim to teach a device used to identify proteins.
	Applicants argue that the combination of Chen, Vaisanen, and Fey is inappropriate because they teach analyzing proteins that are associated with unrelated conditions.  Examiner respectfully disagrees, the reagents for markers taught in Chen, 

 According to the abstract of Patel, patients with chronic kidney disease are still in danger of developing conditions such as lung cancer (Abstract).  The introduction even states, “patients maintained on dialysis are potentially at increased risk of cancer for several reasons:  chronic infection, a weakened immune system, previous treatment with immunosuppressed or cytotoxic drugs, nutritional deficiencies, and altered DNA repair (Introduction paragraph). Patel even focuses on patients who undergo dialysis.  

Applicants further argue, “patients with CKD and lung carcinoma have a similar clinical course and survival as compared to those with lung cancer without CKD and thus benefit equally from treatment.”  The reference is stating that the clinical course of lung cancer is similar in patients with CKD and those without.  However, the abstract and introduction paragraphs still make the argument that patients especially older ones with CKD are still believed to be susceptible for developing cancer in the first place because of risks of chronic infection and medication.  Therefore, it makes sense to test for disorders/diseases such as lung cancers and other health issues for patients with chronic kidney disease.  Patel isn’t being used in the rejection to state that people with chronic kidney disease are more likely to develop lung cancer at early ages.  Patel is 

	Skerrit teaches that bodily fluid samples to be analyzed can be harvested from peritoneal fluid.  The composition claims just state that some reagents to detect markers must be present; there is nothing that states that all markers must be detected.  The argument about the detection of cytokines is not commensurate in scope with the instant set of claims because the claims do not preclude the detection of other markers such as cytokines.  Skerrit is simply being used to illustrate that a body fluid that can be analyzed is peritoneal fluid.  Kearney teaches that its panel can assess a wide range of body fluids and tissue specimens.  In the alternative, if Skerrit is not judge to be relevant art, the rejections with Skerrit would still be valid because the claim language concerning the EMT, peritoneum samples, and dialysis patients is all intended use language and not relevant to composition claims.

	The newly amended limitations in claims 22-25 that deal with intended uses such as samples derived from a peritoneal dialysis patient are all intended claim use and do not further limit the kit.  

Duplicate Claim
Claim 24 is objected to under 37 CFR 1.75 as being a substantial duplicate of claim 1. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


s 1,3-4,6-9,22-25 are rejected under 35 U.S.C. 103 as being unpatentable over Kearney (US 20130230877) in view of Xiao “Epithelial mesenchymal transition and lung cancer” & Lim (US 20150190430).

Kearney teaches a method for identifying and utilizing agents for the detection of biomarker protein markers in a sample (Abstract, Paragraph 129).  Kearney specifically teaches in Table 6 biomarker protein markers that can be used.  One type of protein marker is an extracellular matrix protein (Page 20),  Another example of such a marker used in Table 6 is Matrix Metalloproteinase I (MMP1) (Page 36, Table 6) which is involved in building and/or restructuring of extracellular matrix.  Another marker can be Thrombospondin 1 (involved in cell-cell/cell matrix contacts) (Page 51).  Several different types of VEGF (a growth factor) are listed in table 6 also on Pages 51-52; Another recommended marker is Gremlin-1 (a BMP antagonist)  (Page 28) as in instant Claim 1,6-9, 23-25.  The intended peritoneal dialysis mentioned in claim 22 is irrelevant since it does nothing to change the components of the kit.
The instant set of claims are rather broad and just mention a “kit for the diagnosis of epithelial-to-mesenchymal transition.”  EMT is strongly involved in cancers like lung cancer progression so if markers mentioned in Table 6 of Kearney detect the presence of a disorder such as lung cancer, this would be a strong indication that epithelia mesenchymal transition (EMT) is occurring.  Epithelial mesenchymal transition is believed to play an important role in cancer progression and the acquisition of stem phenotype of tumor cells as taught by Xiao (Introduction Section)  as in instant Claim 1.
as in instant Claim 3-4

Accordingly, the claimed invention was prima facie obvious to one of ordinary skill in the art at the time the invention was filed especially in the absence of evidence to the contrary.


Claims 1,3-10,18-19,23 are rejected under 35 U.S.C. 103 as being unpatentable over Kearney (US 20130230877) in view of Chen “Collagen VI in cancer and its biological mechanisms,” Vaisanen “Type XIII collagen expression is induced during malignant transformation in various epithelial and mesenchymal tumors, Fey (WO 2009121924), Goix (US 20080064113), Xiao “Epithelial mesenchymal transition and lung cancer” & Lim (US 20150190430).

Kearney teaches a method for identifying and utilizing biomarker proteins to monitor different lung conditions (Abstract, Paragraph 129).  Kearney specifically as in instant Claim 1,6-9,18, 23
The instant set of claims are rather broad and just mention a “kit for the diagnosis of epithelial-to-mesenchymal transition.”  EMT is strongly involved in cancers like lung cancer progression so if markers detect the presence of a disorder such as lung cancer, which would be a strong indication that epithelia mesenchymal transition (EMT) is occurring.  Epithelial mesenchymal transition is believed to play an important role in cancer progression and the acquisition of stem phenotype of tumor cells as taught by Xiao (Introduction Section) as in instant Claim 1.

Kearney teaches several extracellular matrix proteins as listed on page 20.  However, Kearney does not teach the monitoring of several extracellular matrix protein markers such as keratin 34, collagen 6, and/or collagen 13.  However, at the time of applicants’ filing, it would have been obvious to have monitored those markers as well with the system of Kearney used to monitor cancerous conditions because they can be used to indicate the presence/prognosis of cancer.

	Vaisane teaches that an increase in expression of collagen XIII was present in many types of tumor cells, making it a marker when analyzing cancer (Abstract). 
Fey teaches that the expression of KRT34 in cancer can differ based on the level of cancer metastasis (Page 18).
Since these markers can be used in cancer detection to detect tumor growth/progression and can analyze cancer metastasis, it would have been obvious to have included such additional protein markers in the markers used by Kearney to detect cancer.  as in instant Claim 1,5,7, 18

Kearney uses antibodies to detect such markers.  Kearney does not expressly state that the antibodies are attached to an array.  However, Lim teaches the use of an antibody detection array/antibody chip when analyzing similar types of markers (282).  An artisan would have been motivated to have used such an array/antibody chip for a variety of commercially important research, diagnostic, and therapeutic purposes (Paragraph 154).  There would have been a high expectation of success since the reference teaches that such an array/chip can be used for diagnostic purposes. as in instant Claim 3-4
Kearney teaches several markers involved with monitoring the body for the presence of cancer.  Kearney does not specifically state that cadhererin 13 (involved in cell-cell and/or cell matrix contacts) and/or VEGF (a growth factor) is a useful cancer marker).  However, at the time of applicants’ filing, Goix had taught that VEGF is a as in instant Claims 1,7,10,19

Accordingly, the claimed invention was prima facie obvious to one of ordinary skill in the art at the time the invention was filed especially in the absence of evidence to the contrary.

Claims 1,12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Kearney (US 20130230877) in view of Xiao “Epithelial mesenchymal transition and lung cancer” & Lim (US 20150190430), Patel “Clinical course of lung cancer in patients with chronic kidney disease”, and Skerratt (5,258,314)

Kearney, Xiao, and Lim apply as above.  The references are concerned with cancer monitoring and do not make a link between cancer and dialysis patients.  However, at the time of applicant’s filing, the idea that dialysis patients had an increased risk for developing cancer because of chronic infections, weakened immune systems, treatments with immunosuppressive/cytotoxic drugs, nutritional issues, and problems with altered DNA repair (Introduction section) of Patel was already known.  Patel further discusses the co-existence of chronic kidney disease and lung cancer (Abstract).  Since dialysis patients are at risk for developing cancers such as lung cancers, it would have been obvious to have monitored them for cancer related biomarkers.  
Kearney teaches that biological samples can include tissue, blood, plasma, serum, whole blood, urine, saliva, genital secretion, cerebrospinal fluid, sweat, excreta 

Accordingly, the claimed invention was prima facie obvious to one of ordinary skill in the art at the time the invention was filed especially in the absence of evidence to the contrary.

Claims 1 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kearney (US 20130230877) in view of Xiao “Epithelial mesenchymal transition and lung cancer”, Lim (US 20150190430), and Verkman “Aquaporins—new players in cancer biology” J Mol Med (Berl), 2008 May; 86(5): 523-529.

Kearney, Xiao, and Lim apply as above.  There is no mention of including reagents to test for markers associated with AQP1.  However, at the time of applicants’ filing, including such markers would have been obvious to a person of ordinary skill because Verkman teaches that expression of such markers is significantly different in cancer patients compared to people without such cancers.  For example, Table 1 states as in instant Claim 20.

Accordingly, the claimed invention was prima facie obvious to one of ordinary skill in the art at the time the invention was filed especially in the absence of evidence to the contrary.

Claims 1 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Kearney (US 20130230877) in view of Xiao “Epithelial mesenchymal transition and lung cancer”, Lim (US 20150190430), Lou (WO 2014093124)

Kearney, Xiao, and Lim apply as above.  Both Kearney and Lim use antibodies when detecting biomolecules.  However, neither reference discloses the animal source used.  However, at the time of applicants’ invention, it was known that goat and rabbit antibodies could be used as taught on (Page 8, Brief Description of the Drawings Section of Lou) to detect biomolecules of interest.

Accordingly, the claimed invention was prima facie obvious to one of ordinary skill in the art at the time the invention was filed especially in the absence of evidence to the contrary.


Conclusion

All claims stand rejected.


Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAUREN K VAN BUREN whose telephone number is (571)270-1025. The examiner can normally be reached M-F:9:30am-5:40pm; 9:00-10:00pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on 571-272-4517. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LAUREN K. VAN BUREN
Examiner
Art Unit 1632



/BLAINE LANKFORD/Primary Examiner, Art Unit 1657